¶48
Alexander, C.J.
(concurring) — I agree with the majority that the trial court properly granted summary judgment for the defendants in this case. I believe, however, that both of the claims before us fail for the same reason: absence of injury. Because the majority does not recognize this defect, I write separately.
¶49 To bring an action against a medical professional for either negligence or failure to obtain informed consent, a plaintiff must show that injury resulted. RCW 7.70.030-.040 (injury resulting from negligence); RCW 7.70.050 (injury resulting from treatment given without informed consent); Harbeson v. Parke-Davis, Inc., 98 Wn.2d 460, 468, 473, 482, 656 P.2d 483 (1983) (injury resulting from negligence and, specifically, from wrongful birth or wrongful life). The plaintiffs here do not claim that the continuation of resuscitation efforts beyond 10 or 15 minutes caused Liam Stewart-Graves’s brain damage; rather, the injury they allege is the successful consequence of those efforts. The plaintiffs, in sum, would have us recognize Liam’s survival as an injury.
¶50 I cannot equate the saving of a life with injury. This court has previously recognized the existence of a “fundamental public policy” in this state “encouraging citizens to save human lives from life threatening situations.” Gardner v. Loomis Armored, Inc., 128 Wn.2d 931, 944, 950, 913 P.2d 377 (1996). “Society places the highest priority on the protection of human life.” Id. at 944. Thus, we did not hold in Harbeson that life itself could be an injury; rather, we said that “the birth of a defective child ... is an actionable injury.” Harbeson, 98 Wn.2d at 473 (emphasis added). The plaintiffs’ complaints here, by contrast to those in *140Harbeson, arise not from the fact that Liam was born but from actions occurring entirely after he was born. Declaring the success of those lifesaving actions to be an injury would contravene our State’s clear public policy encouraging such efforts. Accordingly, I would conclude that plaintiffs, as a matter of law, have shown no injury resulting from the continuation of resuscitation efforts. Their claims, therefore, were properly disposed of by summary judgment. I concur.
Sanders and J.M. Johnson, JJ., concur with Alexander, C.J.